Citation Nr: 1432546	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  14-07 237	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Office in Atlanta, Georgia


THE ISSUE

Whether a January 7, 2014, decision of the Board of Veterans' Appeals that granted a 20 percent disability rating for degenerative disc disease of the lumbar spine contained clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The moving party is a Veteran who served on active duty from September 1950 to September 1951 and from October 1951 to June 1955.

This matter comes to the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 7111 (West 2002), pursuant to a February 20, 2014 motion by the moving party alleging clear and unmistakable error (CUE) in a January 7, 2014, decision, wherein the Board granted a 20 percent disability rating for degenerative disc disease of the lumbar spine.

This motion has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  By a decision entered January 7, 2014, the Board granted an increased disability rating of 20 percent for degenerative disc disease of the lumbar spine effective September 22, 2008.
 
2.  The January 7, 2014, Board decision was supported by the evidence then of record, and was consistent with the applicable law and regulations existing at that time, and the decision does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The Board's decision of January 7, 2014, which granted an increased disability rating of 20 percent for degenerative disc disease of the lumbar spine effective September 22, 2008, did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).  However, a final Board decision may be revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a). 

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (e.g., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994). 

CUE is a very specific and rare kind of "error."  38 C.F.R. § 20.1403(a).  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  There must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made in order to warrant revision of a Board decision on the grounds of CUE.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include (1) a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003). 

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005). 

The Veteran filed a claim for an increased disability rating for his service-connected degenerative disc disease of the lumbar spine.  On appeal, the January 7, 2014 Board decision granted an increased disability rating of 20 percent for degenerative disc disease of the lumbar spine, effective September 22, 2008.

In February 2014, the moving party filed a motion for revision of the January 7, 2014 Board decision based on CUE.  He stated that 

I wish to challenge issue 1) . . .  DDD Lumbar spine - I would like to draw attention to page 16 and point out a citing that "no history of falls" in paragraph 2.  

On rating decision of 03/25/2019 (sic) referrences (sic) service treatment records for a fall in Korea in 1951.  While this specifically cites the L knee - it is worth noting that it needed to be considered in association with the back due to the severity of the fall.

Page 16 of the January 2014 Board decision, references an August 2011 private emergency room treatment record.  The August 2011 treatment record at issue was submitted by the moving party.  This record specifically reports "ER - History of Falls: No," with respect to treatment being accorded to the Veteran at that time.  On page 16 of the February 2014 page decision, the January 2014 Board decision did not make findings that there were no falls, but merely reported what was in the private emergency room treatment record.  The medical evidence contained in this private medical treatment record was based upon the moving party's own report of his medical history at that time.  The January 7, 2014 Board decision accurately reported what the August 2008 private medical record stated.  

The Board finds that the January 2014 decision was based on the correct facts known at the time.  The decision accurately reported the medical evidence contained in the August 2011 private medical record.  The Board finds that the January 7, 2014 decision was supported by the evidence and the law.  The moving party has not identified any error of the Board that, had it not been committed, would have compelled a different decision.  For these reasons, the Board's January 7, 2014 decision does not contain CUE; there is no indication that the correct facts, as they were known at the time of the Board's January 2002 decision were not before the Board; the statutory or regulatory provisions extant at that time were not incorrectly applied; and there is no evidence that an undebatable error was rendered of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See 38 C.F.R. § 20.140; Damrel v. Brown, 6 Vet. App. 242 (1994).

This decision is not a dismissal without prejudice to refiling.  Here, the moving party pled its case with sufficient specificity, and the motion is denied on the merits.  The January 2014 Board decision is no longer subject to revision on the grounds of CUE.  Any future motions on this issue will be dismissed with prejudice.  38 C.F.R. § 20.1409(c) (2013).


ORDER

The motion for reversal or revision of the January 7, 2014, Board decision on the grounds of CUE is denied.



                       ____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



